Citation Nr: 1430215	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for a skin disorder.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The Veteran has relocated during the pendency of this appeal, and jurisdiction of his claims file has been transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Within the Veteran's May 2011 Substantive Appeal, he requested a personal hearing at the Board's central office in Washington D.C. before a Veterans Law Judge.  This request was changed in April 2013 to reflect his desire for a hearing via video-conference.  To date, such a hearing has not been afforded him.  Therefore, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in appropriate docket order before a Veterans Law Judge (video hearing).  The Veteran and representative, if any, should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

